UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: AAM/Bahl & Gaynor Income Growth Fund (Class A: AFNAX) (Class C: AFYCX) (Class I: AFNIX) ANNUAL REPORT June 30, 2013 AAM/Bahl & Gaynor Income Growth Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the AAM/Bahl & Gaynor Income GrowthFund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.aammutualfunds.com June 30, 2013 We are pleased to report that the AAM Bahl & Gaynor Income Growth Fund (the “Fund”) has completed its first year of operation and we proudly present our annual report for the year ended June 30, 2013. The AAM Bahl & Gaynor Income Growth Fund Class A without / with load and Class I increased 15.16% /8.85% and 15.16% respectively, since the Fund’s inception on July 5, 2012. Over the same period the Standard & Poor’s 500 (S&P 500) was up 20.08%. The Fund’s primary objective is current and growing income and long-term capital appreciation. Investors should understand this “high-quality” strategy rarely outperforms during “low-quality” market environments seen in certain time periods in the second half of 2012 and the first half of 2013. High-quality companies and dividend-paying stocks were sought out in October 2012 as Hurricane Sandy and the election results caused increased volatility in the stock market. That concern soon faded as low-quality stocks ascended in November and December due to the pending fiscal cliff deal. The fourth quarter of 2012 proved to be an event-filled, yet decidedly low-quality quarter. Interestingly, high-quality stocks within the S&P 500 outperformed only five out of 14 quarters (35.7%) since the beginning of the market melt-down in 3Q 2009. The Russell 1000 Growth has a similar story as high-quality stocks within the index surpassed low-quality stocks a paltry four out of 14 quarters (28.6%). Bahl & Gaynor, our Sub-Advisor, is not concerned about this phenomenon as the low-quality performance is highly correlated to Central Bank liquidity injections of some kind. Overall, 2012 was a year for low-quality stocks as Europe mostly remained quiet, financials gained (especially money center banks) and dividend stocks were slightly shunned due to potential large tax increases. One could argue 2012 was almost the opposite of 2011 where Europe saw turmoil, banks suffered and investors flocked to high-quality dividend-paying stocks for downside protection. “Low-quality” returns are highly correlated to rapid earnings growth environments, speculative market phases and easy credit cycles like 2003 to 2Q 2007, QE1, QE2, 1Q 2012, 3Q 2012 (QE3), 4Q 2012 and 2Q 2013. In the most recent quarter ending June 30th, 2013, lower-quality stocks surpassed higher-quality stocks within the S&P 500 mainly due to the rise in interest rates (On average, stocks ranked “B” or worse by S&P beat higher-quality stocks, ranked “B+” or better, +3.74% versus +2.94%, respectively.) Dividend-paying stocks within the S&P 500 were weak compared to non-dividend stocks as well, +3.23% compared to +7.21% respectively (cap weighted). Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 1 Tellingly, stocks with the highest dividend yields suffered the most in the quarter. S&P 500 stocks yielding over 4% or more fell -1.43% in 2Q 2013 while stocks without yields increased 7.21% (cap weighted.) It is their belief that one quarter (or year) does not determine the fate, or the long-term merits of investing in dividend-paying stocks. The Sub-Advisor’s, Bahl & Gaynor’s conviction in income-oriented equities remains unchanged and many of these securities appear oversold. Interest rates will eventually stabilize and stocks cannot be in “risk-on” mode forever. Accordingly, the Sub-Advisor is passionately against “closet-indexing” and utilize a disciplined, dividend-focused approach to build a diversified portfolio of “high-quality,” usually large cap companies with a yield greater than the S&P 500. Each stock must be above $1 billion market cap, have a dividend yield higher than 2% and have usually increased their dividend at least twice over five years in order to be considered for investment. Notably, the Fund does not use MLPs, preferred stocks, options, ETFs, ordinary shares or convertible securities as Bahl & Gaynor does not want to make asset allocation calls as well as stock selection decisions. These companies produce a growing income stream and are excellent replacements/surrogates for bonds, convertibles, MLPs, preferred stocks or other income-oriented investments. Positioned as “large cap core,” Income Growth offers income opportunities greater than most bonds, yet capital appreciation prospects (in excess of inflation) like equities. Bahl & Gaynor’s investment philosophy focuses on companies with stable earnings and steady dividend growth. Traditionally, this approach produces a portfolio of “high-quality” stocks ranked “B+” or better by Standard & Poor’s. S&P determines “quality” via a company’s ten-year history of two factors: consistency of earnings growth and dividend growth. Bahl & Gaynor has consistently recommended “high-quality” stocks in these uncertain times as we believe market volatility will increase. Those sensitive to risk generally gravitate toward “high-quality” investments to preserve capital during recessions, periods of earnings deceleration, and increased credit risk environments. These “high-quality” stocks are typically healthier during recessions – or more volatile markets – like 2000 to 2002, 2008 and 2011. We are confident in that Bahl & Gaynor’s investment approach will reward shareholders in the long run and we thank you for supporting us through our first year of operation. We look forward to building and growing our relationship with you in the years to come. Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 2 IMPORTANT INFORMATION An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in foreign securities, investing in small and mid-cap companies, and focused risk. The prices of foreign securities may be more volatile than the securities of U.S. issuers because of economic conditions abroad, political developments, and changes in the regulatory environment of foreign countries. Investments in small and mid-cap companies involve greater risks including increased price volatility compared to the market or larger companies. Although the Fund is diversified, the Sub-advisor intends to focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. More information about these risks may be found in the Fund’s prospectus. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. The views in this report were those of Bahl & Gaynor, the Sub-advisor, as of June 30, 2013, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 3 AAM/Bahl & Gaynor Income Growth Fund FUND PERFROMANCE AND SUMMARY at June 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® index is a market weighted index composed of 500 large capitalization companies.The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of June 30, 2013 3 Months 6 Months Since Inception* (Cumulative) Before deducting maximum sales charge Class A¹ 0.36% 12.44% 15.16% Class C² 0.16% - 6.31% Class I³ 0.49% 12.41% 15.16% After deducting maximum sales charge Class A¹ -5.16% 6.26% 8.85% Class C² -0.84% - 5.31% S&P 500® Index 2.91% 13.82% 20.08% * Class A and Class I commenced operations on 7/5/2012.Class C commenced operations on 1/31/2013.Class A and Class C impose higher expenses than that of Class I. The Performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher the performance information quoted.For performance current to the most recent month-end, please call (888) 966-9661. Gross and net expense Ratios for Class A shares are 1.46% and 1.40% respectively, for Class C shares are 2.21% and 2.15% respectively, and Class I shares are 1.21% and 1.15% respectively, which are the amounts stated in the prospectus dated May 17, 2013. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower. The contractual fee waivers are in effect through October 31, 2013. 1 Maximum sales charge for Class A shares is 5.50%.No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 18 month of purchase. 2 Maximum contingent deferred sales charge for Class C shares is 1.00% imposed on redemptions within 12 months of purchase. 3 Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged a 2.00% redemption fee. 4 AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 Number of Shares Value COMMON STOCKS – 96.3% CONSUMER DISCRETIONARY – 9.4% Genuine Parts Co. $ Mattel, Inc. McDonald's Corp. Tupperware Brands Corp. 745,038 CONSUMER STAPLES – 15.0% Altria Group, Inc. Coca-Cola Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Philip Morris International, Inc. Procter & Gamble Co. 1,183,994 ENERGY – 8.6% Chevron Corp. Kinder Morgan, Inc. Williams Cos., Inc. 675,448 FINANCIALS – 16.3% Arthur J. Gallagher & Co. Bank of Nova Scotia BlackRock, Inc. Digital Realty Trust, Inc. - REIT HCP, Inc. Health Care REIT, Inc. - REIT National Retail Properties, Inc. - REIT Realty Income Corp. - REIT U.S. Bancorp Ventas, Inc. - REIT 1,285,479 HEALTH CARE – 14.2% AbbVie, Inc. Baxter International, Inc. Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Merck & Co., Inc. Novartis A.G. - ADR 1,116,479 5 AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Number of Shares Value INDUSTRIALS – 6.8% Emerson Electric Co. $ General Electric Co. United Technologies Corp. 538,889 INFORMATION TECHNOLOGY – 17.3% Accenture PLC - Class A Analog Devices, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Intel Corp. Microsoft Corp. QUALCOMM, Inc. 1,361,700 TELECOMMUNICATION SERVICES – 3.2% AT&T, Inc. BCE, Inc. 251,498 UTILITIES – 5.5% NextEra Energy, Inc. ONEOK, Inc. Southern Co. 431,728 TOTAL COMMON STOCKS (Cost $7,601,881) SHORT-TERM INVESTMENTS – 5.3% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $414,369) TOTAL INVESTMENTS – 101.6% (Cost $8,016,250) Liabilities in Excess of Other Assets – (1.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 AAM/Bahl & Gaynor Income Growth Fund SUMMARY OF INVESTMENTS As of June 30, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Information Technology 17.3% Financials 16.3% Consumer Staples 15.0% Health Care 14.2% Consumer Discretionary 9.4% Energy 8.6% Industrials 6.8% Utilities 5.5% Telecommunication Services 3.2% Total Common Stocks 96.3% Short-Term Investments 5.3% Total Investments 101.6% Liabilities in Excess of Other Assets (1.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 Assets: Investments, at value (cost $8,016,250) $ Receivables: Fund shares sold Dividends and interest Advisor Prepaid offering costs 55 Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution fees - Class A & Class C (Note 7) Auditing fees Transfer agent fees and expenses Administration fees Fund accounting fees Chief Compliance Officer fees Trustees' fees and expenses Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized depreciation on investments ) Net Assets $ Class A Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share1 $ Maximum sales charge (5.50% of offering price)2 Maximum offering price to public $ Class C Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share3 $ Class I Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will beimposed on certain purchases of $1 million or more that are redeemed in whole or in part within 18 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more.On sales of $50,000 or more, the sales charge will be reduced. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 8 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF OPERATIONS For the Period July 5, 2012* through June 30, 2013 Investment Income: Dividends (net of foreign withholding taxes of $936) $ Interest 15 Total investment income Expenses: Administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Offering costs Custody fees Auditing fees Advisory fees Chief Compliance Officer fees Legal fees Trustees' fees and expenses Miscellaneous Distribution fees - Class A (Note 7) Shareholder reporting fees Distribution fees - Class C (Note 7) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 9 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period July 5, 2012* through June 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) Class C ) Class I ) From net realized gains : Class A ) Class I - 1 Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class C Class I Reinvestment of distributions: Class A Class C Class I Cost of shares redeemed: Class A ) 2 Class C ) Class I ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class C Class I Shares reinvested: Class A Class C Class I 9 Shares redeemed: Class A ) Class C (4 ) Class I ) Net increase from capital share transactions * Commencement of operations. 1 Amount is less than $1.00. 2 Net of redemption fee proceeds of $2,389. See accompanying Notes to Financial Statements. 10 AAM/Bahl & Gaynor Income Growth Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period July 5, 2012* through June 30, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gain - 2 Total distributions ) Remption fee proceeds Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed % 5 Portfolio turnover rate 28
